DETAILED ACTION

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Siragusa (Reg. # 46,174) on June 09, 2022.

The application has been amended as follows: 

Claim 1: A turbine engine, comprising: 
a liquid hydrogen fuel storage tank configured to maintain a liquid hydrogen fuel at a pressure greater than an ambient pressure and less than 20 bar; 
an electric machine in thermal communication with a liquid hydrogen fuel flow from the liquid hydrogen fuel storage tank, the liquid hydrogen fuel flow configured to maintain at least a component of the electric machine at an operating temperature below an ambient temperature; 
a fan in flow communication with a compressor section that compresses inlet airflow from the fan and communicates a compressed core airflow to a combustor section where the compressed core airflow is mixed with fuel and ignited to generate a high energy exhaust gas flow that is expanded through a turbine section; 
a fuel/air heat exchanger disposed [[aft]] downstream of a high pressure compressor of the compressor section and upstream of the combustor section, the fuel/air heat exchanger configured to cool the compressed core airflow with the liquid hydrogen fuel flow; and 
a fuel system configured to receive a gas hydrogen fuel flow and communicate the gas hydrogen fuel flow to the combustor section.

Claim 16: An energy extraction system, comprising: 
a liquid hydrogen fuel storage tank configured to store a liquid hydrogen fuel at a pressure greater than an ambient pressure and less than 20 bar; 
an electric machine in thermal communication with a liquid hydrogen fuel flow configured to maintain at least a component of the electric machine at an operating temperature below an ambient temperature; 
at least one heat exchanger in thermal communication with the liquid hydrogen fuel flow and configured to provide thermal energy to the liquid hydrogen fuel, the at least one heat exchanger includes a fuel/air heat exchanger and a waste heat exchanger; and 
 a combustor section of a gas turbine engine configured to use a gas hydrogen fuel flow derived from the liquid hydrogen fuel flow to generate a work output, wherein 
the fuel/air heat exchanger is disposed upstream of the combustor section and is configured to cool a core airflow communicated from a high pressure compressor section located upstream to the fuel/air heat exchanger and the waste heat exchanger is disposed [[aft]]downstream of the combustor section and configured to change the liquid hydrogen fuel into the gas hydrogen fuel flow.

Claim 21 A method of operating a turbine engine, comprising: 
storing a liquid hydrogen fuel in a storage tank at a pressure greater than an ambient pressure and less than 20 bar; maintaining an electric machine at an operating temperature below an ambient temperature by thermally communicating a liquid hydrogen fuel flow from the storage tank to at least a component of the electric machine; 
cooling a core airflow with a fuel/air heat exchanger in thermal communication with the liquid hydrogen fuel flow and located downstream of a high pressure compressor section and upstream of a combustor section; 
absorbing heat energy into the liquid hydrogen fuel flow using a waste heat exchanger in thermal communication with a heat source to transform the liquid hydrogen fuel flow into a gas hydrogen fuel flow; and 
generating a work output using the gas hydrogen fuel flow derived from the liquid hydrogen fuel flow.



Allowable Subject Matter
Claims 1, 3-26 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine, relevant prior art  Roberge (US 2020/0088099) discloses a liquid hydrogen fuel storage tank configured to maintain a liquid hydrogen fuel at a pressure greater than an ambient pressure and less than 20 bar; 
an electric machine in thermal communication with a liquid hydrogen fuel flow from the liquid hydrogen fuel storage tank, the liquid hydrogen fuel flow configured to maintain at least a component of the electric machine at an operating temperature below an ambient temperature; 
a fan in flow communication with a compressor section that compresses inlet airflow from the fan and communicates a compressed core airflow to a combustor section where the compressed core airflow is mixed with fuel and ignited to generate a high energy exhaust gas flow that is expanded through a turbine section; 
a fuel/air heat exchanger; and a fuel system configured to receive a gas hydrogen fuel flow and communicate the gas hydrogen fuel flow to the combustor section.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “fuel/air heat exchanger disposed [[aft]] downstream of a high pressure compressor of the compressor section and upstream of the combustor section, the fuel/air heat exchanger configured to cool the compressed core airflow with the liquid hydrogen fuel flow”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741